DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Due to communications filed 12/28/21, the following is a final office action. Claims 1-19, 22-24, 29-30, 33-35 and 38 are cancelled. Claims 20 and 36 are amended. Claims 20-21, 25-28, 31, 32 and 36-38 are pending in this application and are rejected as follows. 

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title,

Claims 20-21, 25-28, 31, 32 and 36-38 are rejected under 35 U.S.C, 101 because the claimed invention is directed to a judicial exception (l.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. With regard to the present claims 20-38, these claims recite a series of steps and, therefore, is a process, and ultimately, is statutory. In addition, the claim recites a judicial exception. The claims as a whole recite a method of both Mathematical Concepts and Mental Processes. The claimed is a method that allows for accessing, updating and analyzing mathematical data in order to determine a fee, which is a method directed to mathematical relationships, and also concepts performed in the human mind including an observation, evaluation and judgement. The mere nominal recitation of a generic computer/computer network does not take the claim out of the methods of Mathematical Concepts or Mental Processes grouping. Thus, the claim recites an abstract idea. 
Furthermore, the claims are not integrated into a practical application. The claim as a whole merely describes how to generally "apply" the concept of accessing, updating, and analyzing mathematical data and mental processes in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing shipment fee records update process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
Finally, the claims do not recite an inventive concept. As noted previously, the claim as a whole merely describes how to generally “apply” the concept of accessing, updating, and analyzing mathematical data and mental processes in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible.
Response to Arguments
Applicant’s arguments, see arguments/remarks, filed 12/28/21, with respect to claims 20-28, 31, 32 and 36-38 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 20-28, 31, 32 and 36-38 for being rejected under 35 U.S.C. 103 as being unpatentable over Nishitani et al (US 20140379613 A1), and further in view of Sundaresan et al (US 9230233 B1), and further in view of Osterhout (US 20140067104 A1) has been withdrawn. 
Applicant's arguments filed 12/28/21 have been fully considered but they are not persuasive. 
Applicant argues that as discussed in the interview, independent claim 20 currently recites “projecting the three-dimensional body onto the mailing on the table by optically showing edges or a hologram of the three-dimensional body by way of a laser connected to the computer”, which according to Applicant is not abstract and is not directed to a mathematical concept, a method of organizing human behavior, or any other abstract idea, but rather describes a meaningful implementation of computing technology to perform the act of projecting a three-dimensional body defined by a virtual template at a computer using a /laser connected to the computer, and thus configured to be controlled by the computer, which Applicant submits would not be possible by simple mathematical concepts or mental processes.  However, Examiner disagrees.  The present claims merely present computer instructions to perform and abstract idea and do not meaningfully limit the performance of the abstract idea. The additional elements of a table and a laser are physical elements; however, the laser is a conventional data access/communication device and the table is merely an element that adds no type of functionality to the performance of the claims.  There are no specific unique devices that are added to perform a specific function.  The claim is therefore still not statutory.

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
April 27, 2022
/AKIBA K ROBINSON/
 Primary Examiner, Art Unit 3628